Citation Nr: 1142750	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  05-36 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, His Spouse, B.J., D.B. (nephew), & C.B. (daughter)


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to June 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the benefits sought on appeal.  The Veteran presented testimony before the Board in December 2009.  The transcript has been associated with the claims folder.  The matters were previously before the Board in February 2010 and remanded for further development and adjudication.  The Board need not address whether there has been substantial compliance with the February 2010 remand directives in light of the following favorable decision on both issues.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The positive evidence is in a state of equipoise with the negative evidence on the question of whether the Veteran's bilateral hearing loss disability is causally related to his service-connected psoriasis.

2.  The positive evidence is in a state of equipoise with the negative evidence on the question of whether the Veteran's tinnitus is causally related to his service-connected psoriasis.



CONCLUSIONS OF LAW

1.  The Veteran's bilateral hearing loss disability is proximately due to a service-connected disability.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2011).

2.  The Veteran's tinnitus is proximately due to a service-connected disability.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the Veteran's service treatment records were apparently destroyed in a fire at the NPRC in St. Louis, Missouri, in 1973.  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The issues before the Board involves a claim of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  

The Veteran asserts that he has bilateral hearing loss and tinnitus as the result of noise exposure during active military service.  Specifically, he claims that he was exposed to loud noises while working in the motor pool without hearing protection.  The Veteran's DD-214 does confirm that he was a vehicle mechanic.  The Board therefore concedes noise exposure during service.  A secondary service connection theory has also been advanced; specifically, it is contended that the hearing loss and tinnitus are causally related to his service-connected psoriasis.

With regard to current disability, the Veteran does have bilateral hearing loss disability which meets the regulatory criteria of 38 C.F.R. § 3.385 as shown by various audiological test reports of record, including a report dated in May 2010.  With regard to tinnitus disability, the evidence is not entirely clear.  Post-service, the only report of tinnitus to a medical provider was in September 1995.  At that time, the Veteran informed VA that he had ringing in his ears.  However, a diagnosis of tinnitus was not rendered.  Nevertheless, the fact that the Veteran has filed a claim for tinnitus would appear to demonstrate that he does experience tinnitus.  Moreover, the Veteran testified during the December 2009 Board hearing that he did not recall when he first noticed ringing in his ears.  BVA Transcript at 7.  In the context of his claim, this also suggests that the Veteran does in fact have tinnitus, even if not formally listed as a diagnosis in a medical report.  The Board does acknowledge that a report of VA examination in May 2010 is to the effect that the Veteran denied current complaints of tinnitus.  However, that same report notes that the Veteran suffers from dementia, and other medical evidence of record clearly shows that the Veteran is severely disabled from disorders which make communication difficult and render his responses to questions unreliable.  The Board finds that the Veteran's claim for tinnitus is sufficient to show tinnitus since ringing in the ears is the type of symptom which a layperson is competent to report for purposes of showing current disability.   

It is again acknowledged that the Veteran's service records are not available.  As noted in a May 2011 VA opinion by an audiologist, it is therefore impossible to know whether the Veteran entered service or exited service with hearing loss.  The Board believes the same holds true for tinnitus.  However, the fact of noise exposure during service has been established as discussed earlier. 

With regard to a direct nexus to the inservice noise exposure, the Veteran is apparently unable to remember when he first experienced hearing loss and tinnitus.  Various medical records in the claims file document a number of disorders which were treated after service until the 1970's.  For example, an April 1977 letter from M. B. Bergh, M.D. is to the effect that he treated the Veteran for several disorders from  1958 to about 1976 or 1977.  However, Dr. Bergh did not list hearing loss or tinnitus among the disorders.  Moreover, a 1977 claim for VA benefits did not list hearing loss or tinnitus, thus suggesting that the Veteran did not suffer from these disorders at that time.  It is also noted that the Veteran was exposed to noise as part of his post-service jobs.  Based on the overall record, the Board believes that a preponderance of such evidence is against a finding that the hearing loss and tinnitus are causally related to the Veteran's active duty service.  There is no persuasive showing of a continuity of pertinent symptoms since service to establish a link to service. 

The Board next turns to consideration of the secondary service connection theory.  One of the Veteran's service-connected disabilities is psoriasis.  There is some medical evidence in the claims file suggesting a possible link between psoriasis and hearing disability.  Specifically, a March 2006 letter from Green B. Neal, M.D. is to the effect that there was psoriatic involvement of the stapies, ungues and stirrup in the ear and that the hearing disability was directly linked to the psoriasis.  Dr. Neal's opinion appears to be supported to some degree by an August 1979 VA medical record which shows that the Veteran presented with complaints of being unable to hear; the reported impression was psoriasis in the ears.  On the other hand, a June 2011 VA opinion by an ear examiner is to the effect that it would be somewhat of a stretch to link hearing disability to psoriasis.  However, this examiner did appear to acknowledge that psoriasis was an autoimmune condition and that autoimmune conditions of all types have been associated with hearing loss, typically sudden sensorineural hearing loss, but could be progressive as well.  A June 2011 report by a skin examiner appears to have offered a negative opinion regarding a relationship between psoriasis, and hearing loss and tinnitus (with some unclear language regarding the standard of proof.)  

The Board is thus presented with conflicting medical opinions regarding secondary service connection.  Dr. Neal's opinion is favorable to the Veteran and is supported at least to some extent by an August 1979 VA medical record which suggests some hearing problems associated with the service-connected psoriasis.  The June 2011 VA opinions acknowledge that hearing problems related to psoriasis are at least possible, but the opinions conclude that there is no such causal relationship in the Veteran's case.  The Board has carefully considered the opinions and can find no reason to afford more weight to the negative opinions as opposed to the positive opinion.  Under such circumstances, the Board must conclude that the positive evidence is at least in a state of equipoise with the negative evidence.  As such, the benefit of the doubt goes to the Veteran, and the Board finds that service connection for bilateral hearing loss disability and for tinnitus are warranted as secondary to the service-connected psoriasis. 

In closing, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  By letter dated in July 2009, the Veteran was furnished notice of the manner of assigning a disability evaluation and an effective date.  He will have the opportunity to initiate an appeal from these "downstream" issues if he disagrees with the determinations which will be made by the RO in giving effect to the Board's grant of service connection.


ORDER

Entitlement to service connection for bilateral hearing loss is warranted.  Entitlement to service connection for tinnitus is warranted.  The appeal is granted as to both issues.



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


